 

EXHIBIT 10.1

  

 

AGREEMENT OF SUBLEASE

 

This AGREEMENT OF SUBLEASE (this “Sublease”) is made as of the 20th day of
October, 2017 (the “Effective Date”), between CSG SYSTEMS, INC., a Delaware
corporation (“Sublandlord”), and ZYNEX, INC., a Nevada corporation (“Subtenant”)

 

RECITALS:

 

A.       Maroon Office Partners II, LLC, a Colorado limited liability company,
as predecessor-in-interest to Two Maroon Circle Investors, LLC, a Delaware
limited liability company (“Prime Landlord”), and Sublandlord, as tenant,
entered into an Office Lease dated as of September 28, 1999 (the “Original
Lease”), whereby Sublandlord leased certain premises from Prime Landlord (the
“Premises”).

 

B.       The Original Lease has been amended by: (i) that certain First
Amendment to Lease Agreement dated as of November 11, 1999 (the “First
Amendment”); (ii) that certain Second Amendment to Lease Agreement dated as of
March 14, 2000 (the “Second Amendment”); (iii) that certain Third Amendment to
Office Lease dated as of September 23, 2005 (the “Third Amendment”); (iv) that
certain Fourth Amendment to Office Lease dated as of March 30, 2006 (the “Fourth
Amendment”); (v) that certain Fifth Amendment to Office Lease dated as of April
30, 2007 (the “Fifth Amendment”) which was terminated under the Sixth Amendment;
and that certain Sixth Amendment to Office Lease dated as of January 22, 2014
(the “Sixth Amendment”).

 

C.       The Original Lease as amended by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment, and Sixth Amendment is referred to as the
“Prime Lease.”

 

D.       A true and correct copy of the Prime Lease is attached hereto as
Exhibit “A”.


E.       Subtenant desires to sublease from Sublandlord a portion of the Demised
Premises, on the terms and conditions hereinafter set forth.

 

F.       Initially capitalized terms used in this Sublease shall have the
meaning provided by the Prime Lease unless otherwise provided in this Sublease.

 

NOW, THEREFORE, in consideration of the rents herein reserved and the covenants
hereinafter expressed, and intending to be legally bound, Sublandlord and
Subtenant agree as follows:

 

AGREEMENT:

 

Subleased Premises.

 

The “Subleased Premises” consists of approximately 42,840 rentable square feet
consisting of Floors 1 and 4 of the Building (but specifically excluding the
Common Areas). Notwithstanding the foregoing, upon the date that Sublandlord and
Prime Landlord approve the Subtenant’s Plans (as defined below) in writing (the
“Plan Approval Date”), which consent shall not be unreasonably withheld,
conditioned or delayed by Sublandlord, the parties acknowledge and agree that
the “Subleased Premises” shall be modified to reflect the Subleased Premises
shown in the Approved Plans (as defined below).

 



 -1- 

 

 

Notwithstanding the foregoing, the rentable area of the Subleased Premises and
the Building shall be measured and certified by Sublandlord’s architect
according to BOMA standards (ANSI/BOMA Z65.1-2010 Legacy Method A) (the
“Measurement Methodology”). If within thirty (30) days after Subtenant takes
possession of the Subleased Premises, Subtenant desires to contest Sublandlord’s
architect’s determination of the rentable area of the Subleased Premises, then
Subtenant’s architect shall deliver a written certification to Sublandlord and
Sublandlord’s architect, time being of the essence, setting forth its
determination of the rentable area of the Subleased Premises using the
Measurement Methodology. If, within thirty (30) days after the delivery of such
written notice to Sublandlord and Sublandlord’s architect, Sublandlord’s
architect and Subtenant’s architect are unable to agree on the rentable area of
the Subleased Premises using the Measurement Methodology, then Sublandlord’s
architect and Subtenant’s architect shall jointly select a third-party architect
from the Denver metropolitan region that has not performed services for either
party within the past twenty-four (24) months, whose determination of the
rentable area of the Subleased Premises using the Measurement Methodology shall
be binding. Each party shall pay the costs of its own architect and the party
whose determination of the rentable area is closest to the determination of the
third-party architect (if applicable) shall pay the costs of the third-party
architect.

 

After the Plan Approval Date, Subtenant agrees to execute an amendment to this
Sublease in a form reasonably required by Sublandlord, and subject to the terms
of the Prime Lease, which attaches the space plan generated with the Approved
Plans as Exhibit “B” to this Sublease. Notwithstanding anything herein to the
contrary, Subtenant shall have no right to occupy the Subleased Premises until
the later of: (a) the Plan Approval Date; and (b) the Commencement Date (as
defined below).

 

Sublease Term.

 

Initial Term. Subject to the terms of Section 1, Sublandlord hereby demises and
sublets to Subtenant, who hereby subleases and takes from Sublandlord, the
Subleased Premises beginning on the earlier of Subtenant’s occupancy of the
Subleased Premises or the 1st day of January, 2018 (the “Commencement Date”) and
ending on the 30th day of June, 2023, unless sooner terminated in accordance
with the terms of this Sublease (the “Term”). Subject to the provisions of
Section 10 of this Sublease, notwithstanding the foregoing, in the event of any
earlier termination of the Prime Lease, then the Term of this Sublease shall
terminate concurrently therewith.

 

Option to Renew. Subtenant will have an option to renew the Sublease only as
described in Section 19.

 

Rent and Other Terms.

 

Gross Rent. Subtenant shall pay to Sublandlord during the Term hereof annual
Gross Rent (“Gross Rent”) as follows:

 

Period of the Term: Rate/Square Foot/Annum:

 

Commencement Date – October 31, 2018

 

$7.50

November 1, 2018 – October 31, 2019 $19.75 November 1, 2019 – October 31, 2020
$20.75 November 1, 2020 – October 31, 2021 $21.75 November 1, 2021 – October 31,
2022 $22.75 November 1, 2022 – June 30, 2023 $23.75

July 1, 2023 - June 30, 2024* 

$27.50 July 1, 2024-June 30, 2025* $28.25

 

*Denotes optional Renewal period as described in Section 19.

 



 -2- 

 

 

Upon the Plan Approval Date, Subtenant agrees to execute an amendment to this
Sublease in a form reasonably required by Sublandlord which updates the above
rent schedule to set forth the annual and monthly Gross Rent payable for the
periods set forth above.

 

Additional Charges.

 

The parties hereby acknowledge and agree that this Sublease is intended to be a
Full Service Gross sublease and that commencing after the 2017 calendar year
(“Sublease Base Year”) Subtenant shall be responsible for the payment of
Subtenant’s Share (as defined below) of all Operating Expenses that exceed the
total amount of Operating Expenses payable by Sublandlord under the Prime Lease
for the Sublease Base Year (which will include both the pro-rated estimated
amount on the Budget Sheet and the additional actual Operating Expenses
according to the Landlord’s Statement). Subtenant shall also be responsible for
the payment of Subtenant’s Share of all Building Operating Expenses (as defined
below) that exceed the amount of Building Operating Expenses incurred by
Sublandlord during the Sublease Base Year. The amounts payable pursuant to this
Section 3.2(a) are collectively referred to as, “Additional Rent”, and together
with Gross Rent and all other amounts payable by Subtenant hereunder, “Rent”. A
copy of the Landlord Statement for the Sublease Base Year expenses shall be
provided to Subtenant.

 

Subtenant shall have the right to reasonably demand that Sublandlord exercise
its rights in Section 5E of the Original Lease questioning the Excess Operating
Expenses; provided, however, that Subtenant shall be responsible for call costs,
expenses, liabilities, and obligations incurred by Sublandlord as the result of
its exercise of such right.

 

Payment of such amounts due hereunder shall be made by Subtenant in the same
manner as Sublandlord shall be required to pay such amounts pursuant to the
Prime Lease (except as specifically set forth below) and paid to Sublandlord for
forwarding to the Prime Landlord.

 

“Subtenant’s Share” is equal to a fraction, the numerator of which is the
rentable area under this Sublease and the denominator of which is the total
rentable area of the Building excluding areas designated as common areas for the
use of subtenants under the Prime Lease by Sublandlord.

 

“Building Operating Expenses” are expenses incurred by Sublandlord in connection
with the operation, maintenance, and repair of areas of the Building designated
by Sublandlord as common areas for the use of subtenants under the Prime Lease,
but only to the extent that such expenses would constitute “Operating Expenses”
under the Prime Lease if incurred by Prime Landlord in connection with the
ownership, operation and maintenance of the Building Complex; provided, however,
in no event shall any Operating Expenses or Building Operating Expenses be
duplicative of each other.

 

Subtenant's Covenant to Pay Rent. Subtenant's obligation to pay Rent shall
commence on the Commencement Date, except as specifically set forth above. Rent
shall be payable in equal monthly installments in advance on the first (1st) day
of each and every calendar month during the Term, without setoff, deduction,
notice or demand at the address of Sublandlord set forth in Section 12 below.

 



 -3- 

 

 

Sublandlord's Work. Subtenant acknowledges and agrees that Sublandlord is
delivering the Subleased Premises to Subtenant without representation or
warranty whatsoever, except as stated in Section 9 below, and without any
obligation of Sublandlord to perform any alterations or improvements to the
Subleased Premises. The taking of possession of the Subleased Premises by
Subtenant shall conclusively establish that the Subleased Premises were at such
time in a good and sanitary order, condition and repair acceptable to Subtenant.
Subtenant shall be conclusively deemed to have accepted the Subleased Premises
“AS IS” in the condition existing on the date Subtenant first takes possession,
and to have waived all claims relating to the condition of the Subleased
Premises.

 

Subtenant’s Work.

 

Plan Approval. Subtenant shall prepare a space plan, design drawings, test fits
and specifications (“Subtenant’s Plans”) for Sublandlord’s review and approval,
and Prime Landlord’s review and approval, no later than ten (10) business days
after the Effective Date. It is understood that (i) Subtenant intends on making
the changes noted in Exhibit “C” hereto, (ii) Sublandlord is agreeable in
concept with those changes, and (iii) Sublandlord will not unreasonably withhold
its approval of the Subtenant’s Plans if generally consistent with Exhibit “C”;
provided, however, in no way shall the foregoing limit the rights that Prime
Landlord has to approve the Subtenant’s Plans and Subtenant’s Work (as defined
below) as set forth in the Prime Lease nor shall Prime Landlord’s disapproval of
the same impose any liability or obligations on Sublandlord. Subtenant shall
revise and resubmit the Subtenant’s Plans based on comments received from
Sublandlord and Prime Landlord within ten (10) business days after receipt. The
version of the Subtenant’s Plans that are approved in writing by Sublandlord and
Prime Landlord shall be the “Approved Plans”.

 

Subtenant’s Work. Subtenant shall have no right to make any modifications or
alterations to the Subleased Premises unless pursuant to the Approved Plans and
in accordance with the requirements of the Prime Lease. All work performed by
Subtenant (“Subtenant’s Work”) shall be performed pursuant to the requirements
set forth on Exhibit “C”. Subtenant shall cause the Subtenant’s Work to be
designed, engineered and constructed in a good and workmanlike manner, free of
any defects, liens or other encumbrances, and in accordance with the terms and
conditions of the Prime Lease, and all applicable laws. Subtenant shall be
responsible for any costs in excess of the Plan Allowance (as defined below) and
the Improvement Allowance (as defined below) (collectively, “Excess Costs”).

 

Plan Allowance. Provided that Subtenant is in full compliance with this
Sublease, Sublandlord agrees to contribute $0.12 per rentable square foot of the
Subleased Premises (“Plan Allowance”) toward the cost of preparing Subtenant’s
Plans based on the Approved Plans. Within thirty (30) days following Subtenant’s
written request to Sublandlord, Sublandlord shall pay such sum to Subtenant,
provided such written request may not be submitted until the Subtenant has
delivered to Sublandlord all mechanics’ lien releases or other lien releases on
account of Subtenant’s Work, which are notarized, unconditional and in
recordable form or in such form as Sublandlord shall have approved. To the
extent the Plan Allowance exceeds the costs of preparing Subtenant’s Plans, the
excess amount will be applied toward the Improvement Allowance described in
Section 5.4 below.

 

Improvement Allowance. Provided that Subtenant is in full compliance with this
Sublease, Sublandlord agrees to contribute $5.00 per rentable square foot of the
Subleased Premises (“Improvement Allowance”) toward the cost of Subtenant’s Work
(including cabling, telecommunications, architectural, engineering and project
management fees) based on the Approved Plans. Within thirty (30) days following
Subtenant’s written request to Sublandlord, Sublandlord shall pay such sum to
Subtenant, provided such written request may not be submitted until the
Subtenant has delivered to Sublandlord all mechanics’ lien releases or other
lien releases on account of Subtenant’s Work, which are notarized, unconditional
and in recordable form or in such form as Sublandlord shall have approved. Any
portion of the Improvement Allowance not utilized by Subtenant will be credited
to Subtenant’s Rent. If there are any existing building code deficiencies that
are required by law to be corrected as of the Effective Date which are the
responsibility of Sublandlord under the Prime Lease, then Sublandlord shall
correct such deficiencies; provided, however, the parties agree that Sublandlord
shall have no responsibility for any such matters that arise from Subtenant’s
use or occupancy of the Subleased Premises, including, without limitation, the
performance of Subtenant’s Work.

 



 -4- 

 

 

Early Access. Subtenant and the consultants Subtenant engages to provide the
Subtenant’s Plans shall have the right to enter the Subleased Premises from and
after the Effective Date upon reasonable notice to the Sublandlord for the sole
purpose of preparing the Subtenant’s Plans. In addition, Subtenant shall have
the right to access and occupy the Subleased Premises from and after the later
of: (a) the Plan Approval Date; or (b) December 1, 2017 (the “Early Access
Date”), solely for purposes of performing Subtenant’s Work and early entry for
such purposes shall not trigger the Commencement Date. Subtenant agrees (i) any
such early entry by Subtenant shall be at Subtenant’s sole risk, (ii) Subtenant
shall not unreasonably interfere with Sublandlord or other tenants in the
Building, (iii) Subtenant shall comply with and be bound by all provisions of
the Sublease during the period of any such early entry, except for the payment
of Gross Rent and Additional Rent, (iv) prior to entry upon the Subleased
Premises by Subtenant, Subtenant agrees to pay for and provide to Sublandlord
certificates evidencing the existence and amounts of liability insurance carried
by Subtenant, which coverage must comply with the provisions of the Sublease
relating to insurance, (v) Subtenant and its agents and contractors agree to
comply with all laws required to perform its work during the early entry on the
Subleased Premises, and (vi) Subtenant agrees to indemnify, protect, defend
(with counsel selected by Sublandlord) and save Sublandlord and Prime Landlord
and their respective employees, agents, contractors, managers, members, and
representatives harmless from and against any and all liens, liabilities,
losses, damages, costs, expenses, demands, actions, causes of action and claims
(including, without limitation, reasonable attorneys’ fees and legal costs)
arising out of the early entry, use, construction, or occupancy of the Subleased
Premises by Subtenant or its agents, employees or contractors.

 

To the extent in Sublandlord’s possession or control, Sublandlord will provide a
set of “as built” drawings to Subtenant at no cost promptly after the Effective
Date.

 

5.7 Subtenant may retain its own space planning firm and its own engineering
firm subject to Sublandlord’s reasonable approval and the terms of the Prime
Lease.

 

5.8 Subtenant may designate general contractors to bid on the tenant improvement
work subject to Sublandlord’s approval, not to be unreasonably withheld, and the
terms of the Prime Lease.

 

Assignment and Subletting. Subtenant may not assign this Sublease, nor sublet
all or any part of the Subleased Premises, without the prior written consent of
Sublandlord, not to be unreasonably withheld, and subject to the terms of the
Prime Lease. Any assignment or sublease in violation of this provision shall be
null and void.

 

Terms of Lease Incorporated. This Sublease is subject and subordinate to all of
the terms and conditions of the Prime Lease, all of which are hereby
incorporated herein by reference and made a part hereof, and:

 

Assumption of Obligations. Subtenant does hereby assume and agree to be bound by
the terms and conditions of the Prime Lease, and Subtenant shall fully and
faithfully perform, with regard to the Subleased Premises, all of the duties and
obligations contained in the Prime Lease to be performed by Sublandlord during
the Term, except Subtenant shall have no obligation to (i) pay any rental
amounts due under the Prime Lease other than Additional Rent as expressly set
forth in this Sublease, or (ii) pay any amounts resulting from a default under
the Prime Lease by Sublandlord (other than a default arising from Sublandlord’s
failure to perform in accordance with a term or condition of the Prime Lease,
which term or condition Subtenant has agreed to assume, perform and be bound by
relating to the Subleased Premises pursuant to this Sublease).

 



 -5- 

 

 

No Obligations of Sublandlord. Subtenant shall look solely to Prime Landlord for
the performance of all obligations and the rendition of all services which are
the obligation of Prime Landlord under the Prime Lease and Sublandlord shall not
be responsible therefore. Failure by Prime Landlord to furnish any services or
any cessation of services, shall not render Sublandlord liable in any respect
for damages to either person or property, nor be construed as an eviction of
Subtenant, nor entitle Subtenant to an abatement of Rent or charge payable
hereunder, nor relieve Subtenant from fulfillment of any covenant or agreement
hereof. If Prime Landlord defaults in its obligations under the Prime Lease,
then upon delivery of written request from Subtenant to Sublandlord, Sublandlord
shall use commercially reasonable efforts to cause Prime Landlord to perform
pursuant to the Prime Lease, at no cost or expense to Sublandlord.

 

Rights of Sublandlord. Sublandlord, in its relations with Subtenant hereunder,
shall have all of the rights and remedies afforded to Prime Landlord in its
relations with Sublandlord as set forth in the Prime Lease subject to the
covenants, conditions and limitations stated in this Sublease. Without limiting
the generality of the foregoing, the consent of Sublandlord shall be required
for any action of Subtenant which, pursuant to the Prime Lease, would require
the consent of Prime Landlord and upon such request for consent delivered to
Sublandlord by Subtenant, Sublandlord, at no cost or expense to Sublandlord,
shall use commercially reasonable efforts to assist Subtenant in obtaining any
such consent from Prime Landlord. Subtenant will not be permitted to take any
action which, pursuant to the Prime Lease, would require the consent of Prime
Landlord unless Subtenant receives the consent of Prime Landlord.

 

Rights of Subtenant; Limitation. Subtenant shall have all of the rights of
Sublandlord, with respect to the Subleased Premises, pursuant to the Prime
Lease, except as set forth in Section 7.6 of this Sublease or as otherwise set
forth herein. Subtenant acknowledges that the rights granted to it under this
Sublease are not in any sense greater or broader than the rights granted to
Sublandlord under the Prime Lease.

 

Parking. Notwithstanding any provision herein to the contrary, Subtenant shall
have the parking rights and obligations of Sublandlord that are allocated or
attributable to the Subleased Premises based on Subtenant’s Share. Any right to
utilize a fractional portion of a parking space allocated to the Subleased
Premises shall be retained by Sublandlord for its benefit such that the number
of parking spaces allocated to the Subleased Premises is a whole number.
Commencing on the first day of the 19th calendar month following the
Commencement Date, Subtenant shall pay Sublandlord rental of $100 per month per
each of the Covered Parking Spaces allocated to Subtenant pursuant to this
Section 7.5 as Rent.

 

Certain Rights. Notwithstanding anything herein to the contrary, in no event
shall this Sublease be construed to confer or provide Subtenant with any rights
under Section 29, 30, or 31 of the Prime Lease.

 

Use of the Subleased Premises; Quiet Enjoyment.

 

Permitted Use. The Subleased Premises may be used for general office uses, light
assembly, warehousing, and testing of medical device units, and for no other
purpose without the prior written consent of Sublandlord and Prime Landlord,
unless expressly permitted by the Prime Lease. Light assembly, warehousing and
testing of medical device units will be restricted to the first floor of the
Subleased Premises.

 



 -6- 

 

 

Quiet Enjoyment. Subject to the terms and conditions of this Sublease and the
Prime Lease, Subtenant shall have the peaceable and quiet enjoyment and
possession of the Subleased Premises without any manner or hindrance from
Sublandlord or any persons lawfully claiming through Sublandlord. Sublandlord
covenants that Sublandlord shall not amend the Prime Lease in such a fashion
that will materially affect Subtenant’s use of the Subleased Premises or its
obligations under this Sublease without the prior written consent of Subtenant.

 

Representations of Sublandlord. Sublandlord represents to Subtenant that: (i)
the Lease has not been amended or modified except as described in Recital B and
(ii) that Sublandlord is not now, and as of the Commencement Date will not be,
in default or breach of any of the provisions of the Prime Lease and has no
current knowledge of any claim of the Prime Landlord that Sublandlord is in
default or breach of the provisions of the Prime Lease.

 

Termination. Sublandlord covenants that it will not voluntarily terminate the
Prime Lease without the prior written consent of Subtenant.

 

Insurance; Indemnification.

 

During the Term of this Sublease, Subtenant shall maintain the insurance
required to be carried by Sublandlord under the Prime Lease, including the
policies that Sublandlord is required to carry pursuant to Section 15(B) of the
Original Lease. To the extent that the Prime Landlord is required to be an
additional insured or named insured thereunder, Subtenant shall also cause
Sublandlord to be, as applicable, an additional insured or named insured
thereunder.

 

Subtenant’s Indemnity. Subtenant hereby agrees to indemnify, defend, and save
Sublandlord and Prime Landlord harmless of and from all actions, suits, fines,
penalties, liability, loss, damages, costs, or expenses, including reasonable
attorneys' fees, resulting from Subtenant's use or occupancy of the Subleased
Premises, or on account of injuries to the person or property of Subtenant or
any third party, including any other tenant in the Building Complex or to any
other person rightfully in the Building Complex for any purpose whatsoever, to
the extent the injuries are caused by the negligence, acts or misconduct of the
Subtenant, Subtenant's agents, servants or employees, or of any other person
entering upon the Subleased Premises under express or implied invitation of
Subtenant, or resulting from any breach of this Sublease by Subtenant. This
indemnity shall survive the termination or expiration of this Sublease.
Subtenant also agrees to indemnify, defend, and save Sublandlord and Prime
Landlord harmless of and from all actions, suits, fines, penalties, liability,
loss, damages, costs, or expenses, including reasonable attorneys’ fees
resulting under Section 10 of the Landlord’s Consent to Sublease evenly dated
with this Sublease and executed by Prime Landlord, Sublandlord, and Subtenant
with respect to this Sublease.

 

Sublandlord’s Indemnity. Sublandlord shall at all times indemnify, defend, and
save harmless Subtenant for, from and against, any and all liability, loss,
cost, injury, damage or other expenses that may occur or be claimed by or with
respect to any person(s) or property on or about the Subleased Premises to the
extent that the same arise from the grossly negligent acts or intentional
misconduct of Sublandlord. This indemnity shall survive the termination or
expiration of this Sublease.

 

Notices. All notices, demands and requests under this Sublease shall be in
writing, and shall not be effective unless given by (i) prepaid registered or
certified mail, return receipt requested, by nationally recognized commercial
overnight courier service, by hand-delivery with a signed acknowledgment of
receipt by the receiving party, or (ii) by electronic mail with confirmation of
receipt, addressed as follows:

 



 -7- 

 

 



If to Sublandlord:

CSG Systems, Inc.

6175 S. Willow Drive

Greenwood Village, CO 8011

Attn: General Counsel

E-Mail: Greg.Cannon@csgi.com

 

With a copy to:

CSG Systems, Inc.

9555 Maroon Circle

Englewood, CO 80112

Attn: Vice President of Real Estate

E-Mail: Mike.Rooney@csgi.com

 

With a copy to: Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, Colorado 80202
Attention: Noelle Riccardella
Phone: 303.223.1204
Electronic Mail: NRiccardella@BHFS.com     If to Subtenant:

Zynex, Inc.

10000 Park Meadow Drive
Lone Tree, Colorado 80124

 

Attention: Daniel J. Moorhead
Phone: 303) 703-4906

Electronic Mail: dmoorhead@zynex.com

 

With a copy to:

A.T. Moseley Advisors LLC

417 Prospect Dr.

Castle Rock, CO 80108 

 

Attention: Anita T. Moseley
Phone: 303 618 3088
Electronic Mail: anita@atmoseleyadvisors.com 

  

or at such other address or electronic mail address as any party may hereafter
designate by written notice to all other parties. The effective date of all
notices shall be the date of receipt by the party to whom the notice is
addressed or, if receipt of such notice is not accepted or is not possible due
to a change in address or electronic mail address for which the sending party
did not receive notice, the effective date of such a notice shall be the date of
mailing such notice, if mailed, the date of delivery to a courier service, if
delivered by courier, the date of attempted delivery, if hand delivered, or the
date of the attempted electronic mail transmittal, if delivered by electronic
mail transmittal.

 

Brokers. Sublandlord and Subtenant hereby represent and warrant that there are
no brokers or others who might be entitled to any fees or commissions as a
result of this Sublease or Subtenant's occupancy of the Subleased Premises,
except for Rise Commercial as Sublandlord’s exclusive agent (“Broker”), and
Cresa Global, Inc. as exclusive agent for Subtenant (“Cooperating Broker”),
whose commissions will be paid by separate written agreements. Sublandlord and
Subtenant hereby indemnify, defend and hold each other harmless from and against
any and all loss, cost, damage or expense suffered or incurred by the
indemnified party as a result of any claim made against the indemnified party
which is based upon a breach of the foregoing representation and warranty by the
indemnifying party. This paragraph shall survive the expiration or termination
of this Sublease, by lapse of time or otherwise.

 



 -8- 

 

 

Effectiveness of Sublease. This Sublease shall not become effective until
executed by both Sublandlord and Subtenant and Prime Landlord has executed a
consent to the terms of this Sublease, which has been approved by Sublandlord in
its reasonable discretion.

 

Confidentiality. Neither Sublandlord nor Subtenant and each of their respective
shareholders, partners, members, officers, directors, employees, agents and
representatives may disclose the subject matter or terms of this Sublease or the
transaction contemplated hereby without the other parties’ prior written consent
thereto, which written consent may be withheld in such party’s sole discretion;
provided, however, that the provisions of this Section 15 shall not apply to any
disclosure required by legal or regulatory authorities, any disclosure by such
party’s lenders, architects, accountants, and attorneys, or any disclosure to
Prime Landlord.

 

Security Deposit. Upon Subtenant’s execution and delivery of this Agreement to
Sublandlord, Subtenant shall deposit with Sublandlord the sum of $282,030.00 as
security for the performance by Subenant of all of the terms, covenants, and
conditions required to be performed by it hereunder (the “Security Deposit”).
Such sum shall be returned to Subtenant no later than 60 days following the
expiration of the Term if, at such time, Subtenant has fully performed all such
terms, covenants and conditions. Subtenant shall not be entitled to any interest
on the Security Deposit. In the event of default by Subtenant in performing any
of its obligations under this Agreement, Sublandlord may, in addition to any
other right or remedy available to Sublandlord hereunder, use, apply, or retain
all or any part of this Security Deposit for the payment of any unpaid Rent or
for any other amount which Sublandlord may be required to expend by reason of
the default of Subtenant. If a portion of the Security Deposit is used or
applied by Sublandlord during the Term, Subtenant shall, upon five days’ written
demand, deposit with Sublandlord an amount sufficient to restore the Security
Deposit to its original amount. Prime Landlord will have no liability to
Subtenant if Sublandlord fails to return the Security Deposit in accordance with
this Section.

 

Events of Default; Sublandlord’s Remedy.

 

Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Sublease: (a) any part of Rent
is not paid when due unless the failure is cured within three (3) business days
after notice by Sublandlord; provided, however, Subtenant is not entitled to
more than two (2) notices of delinquent payment of Rent during any calendar year
and if thereafter during that calendar year any Rent is not paid when due, an
Event of Default shall automatically occur, or (b) the nonperformance, breach or
default under any other provision of this Sublease that is not cured within
fifteen (15) days after Sublandlord’s delivery of written notice thereof to
Subtenant.

 

Sublandlord’s Remedies. Upon an Event of Default by Subtenant hereunder,
Sublandlord, at its option, any time thereafter, may:

 

Terminate this Sublease by written notice to Subtenant and, upon service of said
notice, Subtenant shall immediately vacate the Subleased Premises, and
Sublandlord, in addition to its other remedies, may recover from Subtenant all
damages incurred by Sublandlord as a result of such breach (all of which shall
be immediately due and payable), including, but not limited to, (A) the cost of
recovering possession of the Subleased Premises; (B) reasonable attorneys’ fees;
(C) the unpaid amount of all monetary obligations payable under this Sublease
which had been earned at the time of termination; and (D) the worth at the time
of award of the amount by which the unpaid amount of all monetary obligations
payable under this Sublease for the balance of the Term after the time of such
award exceeds the amount of such loss for the same period that Subtenant proves
could be reasonably avoided. Sublandlord shall be required to use reasonable
efforts to mitigate its damages, but efforts by Sublandlord to mitigate damages
caused by the default shall not waive Sublandlord’s right to recover all or any
part thereof in a separate suit;

 



 -9- 

 

 

Sublandlord may, without terminating the Sublease, re-enter and take possession
of the Subleased Premises or any part thereof, without being liable for
prosecution on account thereof or being deemed guilty of any manner of trespass.
Sublandlord reserves the right, following any reentry or reletting, to exercise
its right to terminate this Sublease by giving Subtenant written notice thereof.
No such reentry or taking possession of the Subleased Premises by Sublandlord
shall be construed as an election by Sublandlord to terminate this Sublease
unless a written notice of such intention is given to Subtenant. No notice from
Sublandlord hereunder or under a forcible entry and detainer statute or similar
law shall constitute an election by Sublandlord to terminate this Sublease
unless such notice specifically so states. After recovering possession of the
Subleased Premises, Sublandlord may, from time to time, but shall not be
obligated to, relet the Subleased Premises, or any part thereof, for the account
of Subtenant, for such term or terms and on such conditions and upon such other
terms as Sublandlord, in its discretion, may determine; provided, however, that
any reletting will be subject to the terms of the Prime Lease. Notwithstanding
Sublandlord’s recovery of possession of the Subleased Premises, Subtenant shall
continue to pay on the dates herein specified, the Rent and all additional
amounts which would be payable hereunder if such repossession had not occurred,
less a credit for the net amounts, if any, actually received by Sublandlord
through any reletting of the Subleased Premises; and

 

Upon a breach by Subtenant hereunder, Sublandlord shall also have all other
rights available to it at law or in equity, including without limitation,
seeking specific performance or injunctive relief, or performing Subtenant’s
obligations hereunder and getting reimbursed the reasonable cost and expenses
therefor upon demand. All rights and remedies of Sublandlord herein created or
otherwise existing at law or equity are cumulative and may be exercised
concurrently, whenever and as often as deemed desirable, and the exercise of one
shall not be taken to exclude or waive the right to the exercise of any other.

 

Right of First Offer.

 

Grant of Right of First Offer. Subject to the terms and conditions of this
Section 18, and subject to approval by Prime Landlord, Sublandlord hereby grants
to Subtenant a right of first offer to sublease all or a portion of the
remainder of the Premises (the “First Offer Space”). Further, Sublandlord may
not enter into an agreement with the Prime Landlord to terminate its lease on
any portion of the remaining space without first offering the space to Subtenant
on the same terms and conditions as set forth in this Sublease; provided,
however, the foregoing shall not apply to Sublandlord’s right to terminate the
Prime Lease pursuant to Section 9 of the Sixth Amendment, which shall only be
limited by Section 19.3 of this Sublease.

 

Procedure for Offer. Sublandlord shall notify Subtenant (the “First Offer
Notice”) when Sublandlord submits its first formal written proposal for sublease
to a third party (a “Third Party Subtenant”) for space in the Building. Pursuant
to such First Offer Notice, Sublandlord shall offer to sublease to subtenant the
then-available First Offer Space that is the subject of the sublease proposal.
The First Offer Notice shall describe the space so offered to Subtenant. The
terms and conditions of this Sublease will apply to the First Offer Space,
including, but not limited to the Term of the Sublease and the then applicable
Rent (i.e. same rental rate rates as set forth in Section 3), except for the
Plan Allowance and the Improvement Allowance (collectively, the “Economic
Terms”).

 



 -10- 

 

 

Procedure for Acceptance. If Subtenant wishes to exercise Subtenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) days after delivery of the First Offer Notice to Subtenant,
Subtenant shall deliver notice to Sublandlord of Subtenant’s intention to
exercise its right of first offer with respect to the entire space described in
the First Offer Notice on the Economic Terms. Subtenant must elect to exercise
its right of first offer, if at all, with respect to all of the space offered by
Sublandlord to Subtenant in the First Offer Notice. Subtenant may not elect to
lease only a portion of the space offered in the First Offer Notice. If
Subtenant does not so notify Sublandlord within the 10 day period, then
Sublandlord shall be free to lease and/or re-lease all or any portion of the
First Offer Space that is the subject First Offer Notice to the applicable Third
Party Subtenant within six (6) months after the expiration of said 10-day
period, on any terms Sublandlord desires provided that such terms are more
favorable to Sublandlord than the Economic Terms, as reasonably determined by
Sublandlord given the totality of the circumstances, without needing to offer,
or re-offer the applicable First Offer Space to Subtenant.

 

Other Terms and Conditions. Except as otherwise expressly set forth in the First
Offer Notice, Subtenant shall take the First Offer Space in its “AS IS”
condition, and Sublandlord shall have no obligation for free rent, leasehold
improvements or for any other tenant inducements for the First Offer Space. The
term of the sublease for the applicable portion of the First Offer Space, and
Subtenant’s obligation to pay rent for such First Offer Space, shall commence
upon the date that is sixty (60) days after the delivery of the First Offer
Space to Subtenant.

 

Limitations. Subtenant shall not have the right to lease the First Offer Space,
if, as of the date of the attempted exercise of any right of first offer by
Subtenant, or as of the scheduled date of delivery of such First Offer Space to
Subtenant, (a) an event of default is continuing or (b) Sublandlord has given
more than two (2) notices of default in any 12-month period for nonpayment of
monetary obligations.

 

Termination of Right of First Offer. The right of first offer granted herein
shall terminate as to each First Offer Space upon the failure by Subtenant to
timely exercise its right of first offer with respect to the entire portion of
the First Offer Space as offered by Sublandlord in the First Offer Notice.

 

18.7       Amendment to Sublease. If Subtenant timely exercises Subtenant’s
right to lease the First Offer Space as set forth herein, Sublandlord and
Subtenant shall, within fifteen (15) days after Subtenant’s exercise thereof,
execute an amendment to the Sublease for such First Offer Space upon the
Economic Terms and the other terms and conditions of this this Sublease;
provided, however, that such amendment will be subject to the terms of the Prime
Lease.

 

Option to Renew.

 

Grant of Option. Subject to the terms below, and provided that on or before the
Renewal Deadline (as defined below), Subtenant has executed an amendment to this
Sublease increasing the Subleased Premises to include the entirety of the
Premises leased and not then occupied by Sublandlord under the Prime Lease (the
“Vacant Space”) for the Term of this Sublease, Subtenant shall have one (1)
option to renew the Sublease for an additional period of twenty four months (the
“Renewal Term”) on the terms and conditions set forth in this Sublease. There
shall be no additional renewal terms beyond the Renewal Term set forth herein.
Subtenant must exercise its option to extend the Sublease by giving Sublandlord
written notice (the “Option Exercise Notice”) of its election to do so no later
than June 30, 2022 (“Renewal Deadline”), time being of the essence. Upon the
timely giving of such notice, the Term shall be deemed extended without the need
for further act or deed of either party. If Subtenant fails to timely deliver
the Option Exercise Notice in strict accordance with this Section 19.1(a) and
the notice provisions of this Sublease, then Subtenant shall be deemed to have
waived its extension rights, as aforesaid, and Subtenant shall have no further
right to renew this Sublease.

 



 -11- 

 

 

Terms and Conditions of Option. The Renewal Term shall be on all the terms and
conditions of this Sublease, except that Sublandlord shall have no additional
obligation for free rent, leasehold improvements or for any other tenant
inducements for the Renewal Term, and Gross Rent, Additional Rent, and all other
Rent shall be in accordance with this Sublease.

 

Termination of Option to Renew. Subtenant shall not have the option to renew if,
as of the date of the Option Exercise Notice, or as of the scheduled
commencement date of the Renewal Term, (a) an event of default is continuing or
(b) Sublandlord has given more than two (2) notices of default in any 12-month
period for nonpayment of monetary obligations.

 

19.3 Sublandlord’s Waiver of Right to Early Termination Option. If Subtenant
exercises its Option to Renew in accordance with Section 19.1, Sublandlord
agrees to waive its termination option as described in Section 9 of the Sixth
Amendment, provided that at the time Sublandlord is required to waive such
termination option, neither (a) an event of default is continuing nor (b) has
Sublandlord given more than two (2) notices of default in any 12-month period
for nonpayment of monetary obligations.

 

Signage. Subject to approval by Prime Landlord in accordance with the conditions
of the Prime Lease, and applicable laws: (a) Subtenant shall have the right to
install, at no cost to Prime Landlord, one sign advertising Subtenant’s business
on 50% of the surface area allotted to Sublandlord under the Prime Lease on the
monument sign serving the Building; (b) Subtenant shall have the right to
install, at no cost to Prime Landlord, one sign advertising Subtenant’s business
on 50% of the surface area allotted to Sublandlord under the Prime Lease in the
reception area serving the Building; and (c) Sublandlord, at its sole cost,
shall provide Subtenant with standard suite entry signage.

 

Furniture, Fixtures, and Equipment. Sublandlord shall not remove that certain
furniture, fixture, and equipment listed on the attached Exhibit “D”
(collectively, the “FF&E”) from the Subleased Premises prior to the Commencement
Date and the FF&E shall remain in the Subleased Premises upon delivery thereof
to Subtenant, and Subtenant shall have the right, upon the expiration of the
Term or termination of the Sublease for reasons other than Subtenant’s default,
to elect to purchase the FF&E (to the extent that it constitutes Tenant’s
Property under the Prime Lease) for One and 00/100 Dollar ($1.00), the entry by
Subtenant into this Sublease being the consideration therefor. In the event of
such purchase, Subtenant shall be responsible for the removal of all FF&E from
the Subleased Premises at the expiration of the Term pursuant and subject to the
requirements of the Prime Lease applicable thereto.

 

General Provisions.

 

Time of the Essence. Time is of the essence of this Sublease and of the
performance by Subtenant of each and every term and condition of this Sublease
and of each and every term and condition of the Prime Lease which the Subtenant
has herein agreed to keep and perform.

 

Entire Agreement; Amendment. This Sublease contains all of the agreements
between Sublandlord and Subtenant with respect to the Subleased Premises and may
not be modified except by written instrument duly executed by the parties.

 

Estoppel Certificates. Subtenant, upon not less than ten (10) days’ prior
written notice from Sublandlord or Prime Landlord, agrees to execute and deliver
to Subandlord an estoppel certificate in the form provided by Sublandlord.

 



 -12- 

 

 

Successors and Assigns. The terms and conditions of this Sublease shall extend
to and be binding upon the heirs, successors and permitted assigns of the
respective parties.

 

No Recording. Subtenant shall not permit any instruments to be recorded against
the Subleased Premises.

 

Authority. Each party represents and warrants to the other that it has full
authority and power to enter into and perform its obligations under this
Sublease, that the person executing this Sublease is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Either
party may request evidence of such party’s authority.

 

Attorneys’ fees. In the event of litigation arising out of or in connection with
this Sublease, the prevailing party shall be awarded reasonable attorneys’ fees,
costs and expenses.

 

Governing Law. This Sublease shall be construed in accordance with the laws of
the State in which the Subleased Premises is located.

 

Counterparts. Sublandlord and Subtenant may execute this Sublease in any number
of counterparts, each of which, when executed and delivered, shall have the
force and effect of an original, and all of which together shall constitute one
and the same instrument. Such counterparts may be exchanged by facsimile
transmission or by e-mail delivery of a “.pdf” or similar format data file, and
such facsimile or “.pdf” or similar copies of each party’s respective signature
shall be binding on such party as if the same were an original signature.

 

Other Provisions

 

If Prime Landlord were to terminate part or all of the Prime Lease pursuant to
its rights within the Prime Lease, Sublandlord agrees to first allow Subtenant
to discuss its assumption of the Prime Lease with Prime Landlord for its initial
Subleased Premises, the initial Subleased Premises as expanded, or for the
entire Premises under the Prime Lease at the option of the Subtenant.
Notwithstanding anything in this Section 23.1 to the contrary, any assumption of
the Prime Lease by Subtenant pursuant to this Section 23.1 shall be conditioned
upon: (a) approval by Prime Landlord; and (b) Sublandlord receiving a release of
all liability and obligations under the Prime Lease arising after the date
Subtenant assumes the Prime Lease from Prime Landlord in writing pursuant to a
form of release approved by Sublandlord. Further, this Section 23.1 shall in no
way limit, affect, or apply to Sublandlord’s right to terminate the Prime Lease
pursuant to Section 9 of the Sixth Amendment, which shall only be limited by
Section 19.3 of this Sublease. Subtenant shall bear all expenses of Sublandlord
in connection with any such matter.

 

Subtenant shall have the right to exercise any renewal rights under the Prime
Lease, if Subtenant is subleasing all of the Premises under the Prime Lease
provided Subtenant shall not have this right if (a) an event of default is
continuing or (b) Sublandlord has given more than two (2) notices of default in
any 12-month period for nonpayment of monetary obligations. Notwithstanding
anything in this Section 23.2 to the contrary, the exercise of any renewal
rights pursuant to this Section 23.2 shall be conditioned upon Prime Landlord
granting Sublandlord a release of all liability and obligations under the Prime
Lease arising after the date Subtenant renews the Prime Lease in writing
pursuant to a form of release approved by Sublandlord. Further, this Section
23.1 shall in no way limit, affect, or apply to Sublandlord’s right to terminate
the Prime Lease pursuant to Section 9 of the Sixth Amendment, which shall only
be limited by Section 19.3 of this Sublease. Subtenant shall bear all expenses
of Sublandlord in connection with any such matter.

 



 -13- 

 

 

23.4. Limitation of Liability. Notwithstanding anything herein to the contrary,
the person or persons executing this Sublease on behalf of Sublandlord and
Subtenant, respectively, are authorized to do so and to so bind each respective
entity with respect to the provisions herein; provided, however, that such
individuals shall incur no personal liability with respect to the obligations or
performance of Sublandlord and subtenant, as applicable, under the Sublease.

 

 

 

[INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

 

 -14- 

 

 

IN WITNESS WHEREOF, this Sublease has been duly executed by Sublandlord and
Subtenant as of the dates set forth below.

 

SUBLANDLORD:

 

CSG SYSTEMS, INC.,
a Delaware corporation

 

 



By: /S/ Greg Cannon         Name: Greg Cannon         Title: Senior Vice
President and General Counsel  





 

 

 

 

 

[INTENTIONALLY BLANK; SUBTENANT’S SIGNATURE FOLLOWS]

 

 



 SIGNATURE PAGE 

 



 

SUBTENANT:

 

ZYNEX, INC.,

a Nevada Corporation

 

 

 



By: /S/ Daniel J. Moorhead         Name: Daniel J. Moorhead         Title: Chief
Financial Officer  



 



 

 

 

 

 

[INTENTIONALLY BLANK]

 



 SIGNATURE PAGE 

 

 

EXHIBIT “A”

 

THE PRIME LEASE

 

[attached]

 

 

 

 

 EXHIBIT “A” - PAGE 1 

 

 

EXHIBIT “B”

 

THE SUBLEASED PREMISES

 

[attached]

 

 

 

 

 EXHIBIT “B” - PAGE 1 

 

 

EXHIBIT “C”

 

TENANT’S WORK REQUIREMENTS

 

[attached]

 

 

 

 

 EXHIBIT “C” - PAGE 1 

 

 

EXHIBIT “D”

 

FF&E

 

[attached]

 

 

 

 



  EXHIBIT “D” - PAGE 1 

 